RUTH BADER GINSBURG, Circuit Judge,
concurring:
I join fully in Judge Sentelle’s opinion and write separately only to spotlight a reality that the language of the Clean Air Act condones. As counsel for the EPA acknowledged at oral argument, the EPA has taken no action against sources of interstate air pollution under either § 126(b) or § 110(a)(2)(E) in the decade-plus since those provisions were enacted. Congress, when it is so minded, is fully capable of instructing the EPA to address particular matters promptly. See, e.g., section 124 of the Act, 42 U.S.C. § 7424, added by the 1977 amendments (Administrator shall review state implementation plans with regard to dependence of major sources on petroleum products and natural gas within eighteen months of August 7, 1977); court’s opinion at 578. Congress did not supply such direction in this instance; instead, it allowed and has left unchecked the EPA’s current approach to interstate air pollution. The judiciary, therefore, is not the proper place in which to urge alteration of the Agency’s course.